IN THE SUPREME COURT OF THE STATE OF NEVADA


                 EDRICK DILLARD,                                          No. 70223
                 Petitioner,
                 VS.
                 THE EIGHTH JUDICIAL DISTRICT                                     FILED
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                                                                                   JUN 1 6 2016
                 CLARK,                                                         V1 .C 1 k.a
                                                                                          .L.ILDEMA.N ,Ft
                                                                             CL
                 Respondent.                                                 BY *ma NV
                                                                                  CHIEF DEP



                                        ORDER DENYING PETITION
                             This is a pro se petition for a writ of mandamus seeking an
                 order directing the district court to resolve a petition for genetic marker
                 testing. We have reviewed the documents submitted in this matter, and
                 without deciding upon the merits of any claims raised therein, we decline
                 to exercise original jurisdiction in this matter.   See NRS 34.160. We are
                 confident that the district court will resolve all pending matters as
                 expeditiously as its calendar permits. Accordingly, we
                             ORDER the petition DENIED.




                                                                                                J.



                 cc: Hon. William D. Kephart, District Judge
                      Christopher Oram, Esq.
                      Edrick Dillard
                      Attorney General/Carson City
                      Eighth District Court Clerk
SUPREME COURT
     OF
   NEVADA


(0) 1947A   ep                                                                          Icp- IS`H(6